DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 01/31/2022.
The amendments filed on 01/31/2022 have been entered. Accordingly claims 1-18 remain pending. Independent claims 1 and 10 are presently amended.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
Specifically, applicant argues, on page 6 of the remarks, the following:

    PNG
    media_image1.png
    136
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    110
    698
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    86
    638
    media_image3.png
    Greyscale


However, Zhu discloses, in paragraph [0024]:

[0024] In accordance with an example embodiment of the present invention, the plurality of transducers 104 are located proximal to a mid-region (between the first end 106a and the second end 106b) of each of the finger sheaths 106 and is configured to fire and receive ultrasonic waves in a side firing orientation, as depicted in FIG. 1A and 3A. In particular, the transducers 104 are located at a mid-region position of the finger sheaths 106 in an orientation such that the plurality of transducers 104 face the same direction as a palm of the user wearing the finger-mounted ultrasound probing device 100, as depicted in FIG. 3A. In accordance with an example embodiment of the present invention, the plurality of transducers 104 are located proximate to the second end 106b of each of the plurality of finger sheaths 106 and are configured to fire and receive ultrasonic waves in an end firing orientation, as depicted in FIG. 1B and 3B. In particular, the plurality of transducers 104 are located at the second end 106b of the finger sheaths 106 in an orientation such that the plurality of transducers 104 face outward from the fingertips of the user wearing the finger-mounted ultrasound probing device 100, as depicted in FIG. 3B. Additionally, the plurality of transducers 104 can be configured in a combination of shapes and sizes. For example, the plurality of transducers 104 depicted in FIG. 1A may be of a larger size and dimension from the plurality of transducers 104 depicted in FIG. 1B. In another example, the plurality of transducers 104 can also be flat or contoured to fit a user's fingers. As would be appreciated by one skilled in the art, a probe array can include a combination of transducers 104 from FIGS. 1A and 1B. For example, the probe array 102 can include transducers 104 with different firing directions on different fingers such that a user chooses the transducers 104 with a firing direction that is a specific need for a particular task.

Therefore, Zhu does in fact teach both the first and second ultrasound array as claimed.
Applicant also argues, see page 7 of the remarks, that Flesch allegedly teaches away from claim 1, specifically because Flesch allegedly does not teach newly amended claim limitation regarding a switch between field of views by rotating the housing. 
In response, examiner first notes that Flesch allegedly being “not concerned with using transducers (10a, 10c) to switch between a wide field of view and a narrow field of view” does not teach away. Second, Flesch is not relied on to teach this newly added limitation in independent claims 1 and 10. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 10, the limitation “wherein the disposition of the first ultrasound array and the second ultrasound array enables a switch between the non-near field over the wide field of view and the near field over the narrow field of view by rotating the housing” renders the claims indefinite. It is unclear what claim component performs the rotation of the housing. For the present purposes of examination, the limitation has been interpreted as intended use, as is consistent with the description provided in paragraphs [0047]-[0050] of the publication of the specification, which applicant has indicated as support for this limitation. As disclosed in the specification the rotation is carried out by rotating a finger when the probe is in use. Further clarification is required. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0360419, filed June 15, 2017) in view of Corbett, III et al. (US 2015/0257733, September 17, 2015, hereinafter “Corbett”) and Flesch et al. (US 2005/0085730, April 21, 2005, hereinafter “Flesch”).
	Regarding claim 1, Zhu discloses a wearable ultrasound probe (“A single hand operation ultrasound probe array is provided. The single ultrasound probe array places individual transducers, each having different transducer characteristics, on sheaths that fit over fingers of a user.” abstract; Figs. 1-5 and corresponding descriptions), comprising: 
a housing (finger sheaths 106 in Figs. 1, 4 and corresponding description; also see glove 110 in Fig. 4 and corresponding description) having a dorsal side and a palmar side (see Fig. 3 and corresponding description; also see “back hand view of glove 110” in Fig. 4b and corresponding description and “palm view of glove 110” in Fig. 4a and corresponding description), a proximal end (“first end 106a” in Fig. 1 and corresponding description) and a distal end (“second end 106b” in Fig. 1 and corresponding description), and a longitudinal axis extending therebetween (see annotated Fig. 1, re-produced below, and corresponding description), wherein the proximal end comprises a finger-receiving aperture (“each of the finger sheaths 106 is designed with a hollow cavity sized and dimensioned to fit over one or more fingers of a user. In particular, each of the finger sheaths 106 has a first end 106a and a second end 106b with the first end 106a including an opening sized and dimensioned to receive a finger of a user” [0023]); 

    PNG
    media_image4.png
    437
    665
    media_image4.png
    Greyscale

a first ultrasound array disposed at the distal end (“the plurality of transducers 104 are located proximate to the second end 106b of each of the plurality of finger sheaths 106 and are configured to fire and receive ultrasonic waves in an end firing orientation, as depicted in FIG. 1B and 3B.” [0024]); and 
a second ultrasound array disposed adjacent to the distal end and proximal to the first ultrasound array, wherein the second ultrasound array is angled toward the palmar side (“the transducers 104 are located at a mid-region position of the finger sheaths 106 in an orientation such that the plurality of transducers 104 face the same direction as a palm of the user wearing the finger-mounted ultrasound probing device 100, as depicted in FIG. 3A.” [0024]), and
wherein the disposition of the first ultrasound array and the second ultrasound array enables a switch between the non-near field over the wide field of view and the near field over the narrow field of view by rotating the housing (“By the user positioning their fingers differently, different transducers are selected for use, enabling the user to switch between multiple different center frequencies, or other different transducer configurations, based on the positioning of the fingers of the user relative to the patient.” Abstract’ also see [0023], [0032]).
Although Zhu discloses the ultrasound arrays can be implemented as both a phased array and a linear array (“the probe array 102 can be implemented as a linear probe, a convex probe, a phased probe, a single probe, a 2D matrix probe, etc.” [0027]), Zhu fails to explicitly disclose wherein the first ultrasound array comprises a phased array configured for imaging in a non-near field over a wide field of view and the second ultrasound array comprises a linear array configured for imaging in a near field over a narrow field of view.
However, Corbett teaches, in the same field of endeavor, wearable ultrasound having a first and second ultrasound array (“A bi-plane array 21 employs elements 22,24” [0022], Fig. 7, re-produced below, and corresponding description), that each comprise a different array configuration (“A bi-plane array 21 employs elements 22,24 arranged in both orientations to create a bi-plane probe capable of creating scan planes both parallel and transverse to the finger orientation. A user can select either parallel 22 or transverse 24 elements, and can toggle back and forth or use all elements sequentially to show both views simultaneously depending on preferences and scanning needs.” [0022]; also see “Probes of various shapes and architectures permit varying field of views, and would be appropriate for use with this system” [0019]), including wherein the first ultrasound array comprises a phased array configured for imaging in a non-near field over a wide field of view (“A phased array transducer permits imaging over a wide field of view at some distance from the array” [0019]) and the second ultrasound array comprises a linear array configured for imaging in a near field over a narrow field of view (“A linear array permits imaging over a narrower field” [0019]).

    PNG
    media_image5.png
    264
    471
    media_image5.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zhu with wherein the first ultrasound array comprises a phased array configured for imaging in a non-near field over a wide field of view and the second ultrasound array comprises a linear array configured for imaging in a near field over a narrow field of view as taught by Corbett in order to permit varying fields of views ([0019] of Corbett).
Zhu also fails to disclose wherein the first ultrasound array is angled toward the palmar side between 60-105 degrees from the longitudinal axis; and the second ultrasound array’s angle toward the palmar side being specifically between 10-50 degrees from the longitudinal axis. 
However, Corbett further teaches, the first ultrasound array disposed at a distal end being angled toward the palmar side (e.g. see element 22 in Fig. 7 above and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zhu with wherein the first ultrasound array is angled toward the palmar side as taught by Corbett in order to allow unskilled users to perform FAST scan with simplified use and training through more natural positions ([0021]-[0022] of Corbett). 
Zhu modified by Corbett fails to explicitly disclose the first ultrasound array’s angle toward the palmar side specifically being between 60-105 degrees from the longitudinal axis; and the second ultrasound array’s angle toward the palmar side being specifically between 10-50 degrees from the longitudinal axis.
However, Flesch teaches, in the same field of endeavor, a first ultrasound array angled between 60-105 degrees from the longitudinal axis; and a second ultrasound array angled between 10-50 degrees from the longitudinal axis (“the bi-plane transducer is mounted on the probe at an angle between 30 and 60 degrees [second ultrasound array] with respect to the longitudinal axis of the probe [...] a first [second ultrasound array] said bi-plane transducer and a second [first ultrasound array] said bi-plane transducer mounted in the vicinity of the first said bi-plane transducer, and the second bi-plane transducer is rotated with respect to the second bi-plane array transducer through an angle of between 30 and 60 degrees.” [0043]-[0043]; examiner notes that the second [claimed first] bi-plane array transducer can be angled between 30 and 60 degrees from the first [claimed second] bi-plane transducer which is an additional 30-60 degrees from the first transducers 30-60 degrees not the horizontal, i.e. 60-120 degrees as also explained in e.g. [0108]).
Zhu modified by Corbett discloses the claimed invention except for the first ultrasound array’s angle toward the palmar side specifically being between 60-105 degrees from the longitudinal axis; and the second ultrasound array’s angle toward the palmar side being specifically between 10-50 degrees from the longitudinal axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the arrays at particular angles from the longitudinal axis as taught by Flesch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2, Zhu modified by Corbett and Flesch discloses the limitations of claim 1 as stated above. Zhu fails to explicitly disclose wherein the first ultrasound array is angled between 75-90 degrees from the longitudinal axis; and wherein the second ultrasound array is angled between 20-40 degrees from the longitudinal axis. 
However, Flesch teaches, in the same field of endeavor, wherein the first ultrasound array is angled between 75-90 degrees from the longitudinal axis; and wherein the second ultrasound array is angled between 20-40 degrees from the longitudinal axis (“the bi-plane transducer is mounted on the probe at an angle between 30 and 60 degrees [second ultrasound array] with respect to the longitudinal axis of the probe [...] a first [second ultrasound array] said bi-plane transducer and a second [first ultrasound array] said bi-plane transducer mounted in the vicinity of the first said bi-plane transducer, and the second bi-plane transducer is rotated with respect to the second bi-plane array transducer through an angle of between 30 and 60 degrees.” [0043]-[0043]; examiner notes that the second [claimed first] bi-plane array transducer can be angled between 30 and 60 degrees from the first [claimed second] bi-plane transducer which is an additional 30-60 degrees from the first transducers 30-60 degrees not the horizontal, i.e. 60-120 degrees as also explained in e.g. [0108]).
Zhu modified by Corbett discloses the claimed invention except wherein the first ultrasound array is angled between 75-90 degrees from the longitudinal axis; and wherein the second ultrasound array is angled between 20-40 degrees from the longitudinal axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the arrays at particular angles from the longitudinal axis as taught by Flesch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Zhu modified by Corbett and Flesch discloses the limitations of claim 1 as stated above. Zhu fails to explicitly disclose wherein the first ultrasound array is angled between 80-85 degrees from the longitudinal axis; and wherein the second ultrasound array is angled between 20-30 degrees from the longitudinal axis. 
However, Flesch teaches, in the same field of endeavor, wherein the first ultrasound array is angled between 80-85 degrees from the longitudinal axis; and wherein the second ultrasound array is angled between 20-30 degrees from the longitudinal axis (“the bi-plane transducer is mounted on the probe at an angle between 30 and 60 degrees [second ultrasound array] with respect to the longitudinal axis of the probe [...] a first [second ultrasound array] said bi-plane transducer and a second [first ultrasound array] said bi-plane transducer mounted in the vicinity of the first said bi-plane transducer, and the second bi-plane transducer is rotated with respect to the second bi-plane array transducer through an angle of between 30 and 60 degrees.” [0043]-[0043]; examiner notes that the second [claimed first] bi-plane array transducer can be angled between 30 and 60 degrees from the first [claimed second] bi-plane transducer which is an additional 30-60 degrees from the first transducers 30-60 degrees not the horizontal, i.e. 60-120 degrees as also explained in e.g. [0108]).
Zhu modified by Corbett discloses the claimed invention except wherein the first ultrasound array is angled between 80-85 degrees from the longitudinal axis; and wherein the second ultrasound array is angled between 20-30 degrees from the longitudinal axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the arrays at particular angles from the longitudinal axis as taught by Flesch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Zhu modified by Corbett and Flesch discloses the limitations of claim 1 as stated above. Zhu fails to explicitly disclose wherein the second ultrasound array is angled between 105-155 degrees away from the first ultrasound array. 
However, Flesch teaches, in the same field of endeavor, wherein the second ultrasound array is angled between 105-155 degrees away from the first ultrasound array (“the bi-plane transducer is mounted on the probe at an angle between 30 and 60 degrees [second ultrasound array] with respect to the longitudinal axis of the probe [...] a first [second ultrasound array] said bi-plane transducer and a second [first ultrasound array] said bi-plane transducer mounted in the vicinity of the first said bi-plane transducer, and the second bi-plane transducer is rotated with respect to the second bi-plane array transducer through an angle of between 30 and 60 degrees.” [0043]-[0043]; examiner notes that the second [claimed first] bi-plane array transducer can be angled between 30 and 60 degrees from the first [claimed second] bi-plane transducer which is an additional 30-60 degrees from the first transducers 30-60 degrees not the horizontal, i.e. 60-120 degrees as also explained in e.g. [0108]).
Zhu modified by Corbett discloses the claimed invention except wherein the second ultrasound array is angled between 105-155 degrees away from the first ultrasound array.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the arrays at particular angles as taught by Flesch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Zhu modified by Corbett and Flesch discloses the limitations of claim 1 as stated above. Zhu further discloses wherein the first array is oriented transverse to the longitudinal axis (“the plurality of transducers 104 are located proximate to the second end 106b of each of the plurality of finger sheaths 106 and are configured to fire and receive ultrasonic waves in an end firing orientation, as depicted in FIG. 1B and 3B.” [0024]; also see Figs. 1b and 3b and corresponding descriptions).
Zhu fails to disclose the second array oriented transverse to the longitudinal axis.
However, Corbett further teaches, in the same field of endeavor, the second array oriented transverse to the longitudinal axis (see transverse element 24 in Fig. 7 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zhu with the second array oriented transverse to the longitudinal axis as taught by Corbett in order to allow unskilled users to perform FAST scan with simplified use and training through more natural positions ([0021]-[0022] of Corbett). 
Regarding claim 10, Zhu discloses a wearable ultrasound probe (“A single hand operation ultrasound probe array is provided. The single ultrasound probe array places individual transducers, each having different transducer characteristics, on sheaths that fit over fingers of a user.” abstract; Figs. 1-5 and corresponding descriptions), comprising: 
a housing (finger sheaths 106 in Figs. 1, 4 and corresponding description; also see glove 110 in Fig. 4 and corresponding description) having a dorsal side and a palmar side (see Fig. 3 and corresponding description; also see “back hand view of glove 110” in Fig. 4b and corresponding description and “palm view of glove 110” in Fig. 4a and corresponding description), a proximal end (“first end 106a” in Fig. 1 and corresponding description) and a distal end (“second end 106b” in Fig. 1 and corresponding description), and a longitudinal axis extending therebetween (see annotated Fig. 1, re-produced below, and corresponding description), wherein the proximal end comprises a finger-receiving aperture (“each of the finger sheaths 106 is designed with a hollow cavity sized and dimensioned to fit over one or more fingers of a user. In particular, each of the finger sheaths 106 has a first end 106a and a second end 106b with the first end 106a including an opening sized and dimensioned to receive a finger of a user” [0023]); 

    PNG
    media_image4.png
    437
    665
    media_image4.png
    Greyscale

a first ultrasound array disposed at the distal end (“the plurality of transducers 104 are located proximate to the second end 106b of each of the plurality of finger sheaths 106 and are configured to fire and receive ultrasonic waves in an end firing orientation, as depicted in FIG. 1B and 3B.” [0024]); and 
a second ultrasound array disposed adjacent to the distal end and proximal to the first ultrasound array(“the transducers 104 are located at a mid-region position of the finger sheaths 106 in an orientation such that the plurality of transducers 104 face the same direction as a palm of the user wearing the finger-mounted ultrasound probing device 100, as depicted in FIG. 3A.” [0024]), and
wherein the disposition of the first ultrasound array and the second ultrasound array enables a switch between the non-near field over the wide field of view and the near field over the narrow field of view by rotating the housing (“By the user positioning their fingers differently, different transducers are selected for use, enabling the user to switch between multiple different center frequencies, or other different transducer configurations, based on the positioning of the fingers of the user relative to the patient.” Abstract’ also see [0023], [0032]).
Although Zhu discloses the ultrasound arrays can be implemented as both a phased array and a linear array (“the probe array 102 can be implemented as a linear probe, a convex probe, a phased probe, a single probe, a 2D matrix probe, etc.” [0027]), Zhu fails to explicitly disclose wherein the first ultrasound array comprises a phased array configured for imaging in a non-near field over a wide field of view and the second ultrasound array comprises a linear array configured for imaging in a near field over a narrow field of view.
However, Corbett teaches, in the same field of endeavor, a first and second ultrasound array (“A bi-plane array 21 employs elements 22,24” [0022], Fig. 7, re-produced below, and corresponding description), that each comprise a different array configuration (“A bi-plane array 21 employs elements 22,24 arranged in both orientations to create a bi-plane probe capable of creating scan planes both parallel and transverse to the finger orientation. A user can select either parallel 22 or transverse 24 elements, and can toggle back and forth or use all elements sequentially to show both views simultaneously depending on preferences and scanning needs.” [0022]; also see “Probes of various shapes and architectures permit varying field of views, and would be appropriate for use with this system” [0019]), including wherein the first ultrasound array comprises a phased array configured for imaging in a non-near field over a wide field of view (“A phased array transducer permits imaging over a wide field of view at some distance from the array” [0019]) and the second ultrasound array comprises a linear array configured for imaging in a near field over a narrow field of view (“A linear array permits imaging over a narrower field” [0019]).

    PNG
    media_image5.png
    264
    471
    media_image5.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zhu with wherein the first ultrasound array comprises a phased array configured for imaging in a non-near field over a wide field of view and the second ultrasound array comprises a linear array configured for imaging in a near field over a narrow field of view as taught by Corbett in order to permit varying fields of views ([0019] of Corbett).
Zhu also fails to disclose wherein the second ultrasound array is between 105-155 degrees from the first ultrasound array.
However, Flesch teaches, in the same field of endeavor, wherein the second ultrasound array is between 105-155 degrees from the first ultrasound array (“the bi-plane transducer is mounted on the probe at an angle between 30 and 60 degrees [second ultrasound array] with respect to the longitudinal axis of the probe [...] a first [second ultrasound array] said bi-plane transducer and a second [first ultrasound array] said bi-plane transducer mounted in the vicinity of the first said bi-plane transducer, and the second bi-plane transducer is rotated with respect to the second bi-plane array transducer through an angle of between 30 and 60 degrees.” [0043]-[0043]; examiner notes that the second [claimed first] bi-plane array transducer can be angled between 30 and 60 degrees from the first [claimed second] bi-plane transducer which is an additional 30-60 degrees from the first transducers 30-60 degrees not the horizontal, i.e. 60-120 degrees as also explained in e.g. [0108]).
Zhu modified by Corbett discloses the claimed invention except for wherein the second ultrasound array is between 105-155 degrees from the first ultrasound array.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the arrays at particular angles as taught by Flesch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Zhu modified by Corbett and Flesch discloses the limitations of claim 10 as stated above. Zhu fails to explicitly disclose wherein the second ultrasound array is angled between 115-135 degrees from the first ultrasound array.
However, Flesch teaches, in the same field of endeavor, wherein the second ultrasound array is angled between 115-135 degrees from the first ultrasound array (“the bi-plane transducer is mounted on the probe at an angle between 30 and 60 degrees [second ultrasound array] with respect to the longitudinal axis of the probe [...] a first [second ultrasound array] said bi-plane transducer and a second [first ultrasound array] said bi-plane transducer mounted in the vicinity of the first said bi-plane transducer, and the second bi-plane transducer is rotated with respect to the second bi-plane array transducer through an angle of between 30 and 60 degrees.” [0043]-[0043]; examiner notes that the second [claimed first] bi-plane array transducer can be angled between 30 and 60 degrees from the first [claimed second] bi-plane transducer which is an additional 30-60 degrees from the first transducers 30-60 degrees not the horizontal, i.e. 60-120 degrees as also explained in e.g. [0108]).
Zhu modified by Corbett discloses the claimed invention except wherein the second ultrasound array is angled between 115-135 degrees from the first ultrasound array.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the arrays at particular angles as taught by Flesch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Zhu modified by Corbett and Flesch discloses the limitations of claim 10 as stated above. Zhu fails to explicitly disclose wherein the second ultrasound array is angled between 115-125 degrees from the first ultrasound array.
However, Flesch teaches, in the same field of endeavor, wherein the second ultrasound array is angled between 115-125 degrees from the first ultrasound array (“the bi-plane transducer is mounted on the probe at an angle between 30 and 60 degrees [second ultrasound array] with respect to the longitudinal axis of the probe [...] a first [second ultrasound array] said bi-plane transducer and a second [first ultrasound array] said bi-plane transducer mounted in the vicinity of the first said bi-plane transducer, and the second bi-plane transducer is rotated with respect to the second bi-plane array transducer through an angle of between 30 and 60 degrees.” [0043]-[0043]; examiner notes that the second [claimed first] bi-plane array transducer can be angled between 30 and 60 degrees from the first [claimed second] bi-plane transducer which is an additional 30-60 degrees from the first transducers 30-60 degrees not the horizontal, i.e. 60-120 degrees as also explained in e.g. [0108]).
Regarding claim 13, Zhu modified by Corbett and Flesch discloses the limitations of claim 10 as stated above. Zhu fails to explicitly discloses wherein the first ultrasound array is angled between 60-105 degrees from the longitudinal axis, and wherein the second ultrasound array is angled between 10-50 degrees from the longitudinal axis.
However, Flesch teaches, in the same field of endeavor, wherein the first ultrasound array is angled between 60-105 degrees from the longitudinal axis, and wherein the second ultrasound array is angled between 10-50 degrees from the longitudinal axis (“the bi-plane transducer is mounted on the probe at an angle between 30 and 60 degrees [second ultrasound array] with respect to the longitudinal axis of the probe [...] a first [second ultrasound array] said bi-plane transducer and a second [first ultrasound array] said bi-plane transducer mounted in the vicinity of the first said bi-plane transducer, and the second bi-plane transducer is rotated with respect to the second bi-plane array transducer through an angle of between 30 and 60 degrees.” [0043]-[0043]; examiner notes that the second [claimed first] bi-plane array transducer can be angled between 30 and 60 degrees from the first [claimed second] bi-plane transducer which is an additional 30-60 degrees from the first transducers 30-60 degrees not the horizontal, i.e. 60-120 degrees as also explained in e.g. [0108]).
Zhu modified by Corbett discloses the claimed invention except for wherein the first ultrasound array is angled between 60-105 degrees from the longitudinal axis, and wherein the second ultrasound array is angled between 10-50 degrees from the longitudinal axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the arrays at particular angles from the longitudinal axis as taught by Flesch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Zhu modified by Corbett and Flesch discloses the limitations of claim 1 as stated above. Zhu further discloses wherein the first array is oriented transverse to the longitudinal axis (“the plurality of transducers 104 are located proximate to the second end 106b of each of the plurality of finger sheaths 106 and are configured to fire and receive ultrasonic waves in an end firing orientation, as depicted in FIG. 1B and 3B.” [0024]; also see Figs. 1b and 3b and corresponding descriptions).
Zhu fails to disclose the second array oriented transverse to the longitudinal axis.
However, Corbett further teaches, in the same field of endeavor, the second array oriented transverse to the longitudinal axis (see transverse element 24 in Fig. 7 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zhu with the second array oriented transverse to the longitudinal axis as taught by Corbett in order to allow unskilled users to perform FAST scan with simplified use and training through more natural positions ([0021]-[0022] of Corbett). 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Corbett and Flesch as applied to claims 1 and 10 above and further in view of Nygaard et al. (US 2009/0171218, July 2, 2009, hereinafter “Nygaard”).
Regarding claims 5 and 14, Zhu modified by Corbett and Flesch discloses the limitations of claims 1 and 10, respectively, as stated above but fails to disclose wherein the first and second arrays are oriented to have a same scan plane. 
However, Nygaard teaches, in the same field of endeavor, wherein the first and second arrays are oriented to have a same scan plane (“The arrays or array provide(s) an imaging plane coinciding with the longitudinal axis 102 and transverse axis 103 i.e. the axes lies in the imaging plane. For medical uses, this imaging plane is also denoted a sagittal imaging plane [...] The transducer arrays 104a,104b [first and second arrays] are shaped so as to provide a desired field of view in the sagittal imaging plane.” [0040]-[0041]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zhu with wherein the first and second arrays are oriented to have a same scan plane as taught by Nygaard in order to provide a desired field of view ([0041] of Nygaard).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Corbett and Flesch as applied to claims 1 and 10 above and further in view of Sliwa (US 2009/0163807, June 25, 2009).
Regarding claims 7 and 16, Zhu modified by Corbett and Flesch discloses the limitations of claims 1 and 10, respectively, as stated above but fails to disclose wherein the finger-receiving aperture comprises a finger-retention element.
However, Sliwa teaches, in the same field of endeavor, wherein the finger-receiving aperture (mounting body 12 in Fig. 3, re-produced below, and corresponding description) comprises a finger-retention element (band 17 in Fig. 3 and corresponding description, e.g. “a band 17 that may bridge the partial cylinder and be configured to retain mounting body 12 on a finger.” [0018]).

    PNG
    media_image6.png
    232
    168
    media_image6.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zhu with wherein the finger-receiving aperture comprises a finger-retention element as taught by Sliwa in order to secure the device to the finger ([0018] of Sliwa).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Corbett and Flesch as applied to claim 1 above and further in view of Takano et al. (US 4,898,177, February 6, 1990, hereinafter “Takano”).
Regarding claims 8-9 and 17-18, Zhu modified by Corbett and Flesch discloses the limitations of claims 1 and 10, respectively, as stated above but fails to disclose wherein the housing further comprises a left side and a right side, and wherein the left and right sides each comprises a gripping element, wherein the gripping elements are positioned adjacent the distal end.
However, Takano teaches, in the same field of endeavor, wherein the housing (adapter 50 in Fig. 3, re-produced below with annotations, and corresponding description) further comprises a left side and a right side (see annotated Fig. 3 below), and wherein the left and right sides each comprises a gripping element (grip portions 52 in Fig. 3 and corresponding description), wherein the gripping elements are positioned adjacent the distal end (e.g. see Figs. 3 and 8 and corresponding description).

    PNG
    media_image7.png
    322
    400
    media_image7.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zhu with wherein the housing further comprises a left side and a right side, and wherein the left and right sides each comprises a gripping element, wherein the gripping elements are positioned adjacent the distal end as taught by Takano in order to allow a user to hold the device with a relatively large number of support points (col. 8, ll. 47-62 of Takano).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793